 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11       NICHOLAS M. PEREZ,                              Case No. CV 18-08535 ODW (AFM)
12                            Plaintiff,
              v.                                         ORDER DISMISSING COMPLAINT
13
                                                         WITH LEAVE TO AMEND
14       UNKNOWN,
15                            Defendants.

16

17          A “Complaint” was filed herein on October 4, 2018 (ECF No. 1). This
18   document appears to be in the form of a letter, and it fails to name any individual or
19   entity as a defendant. Plaintiff filed the Complaint proceeding pro se in this civil
20   rights action. Plaintiff subsequently was granted leave to proceed in forma pauperis.1
21          The Court has screened the Complaint prior to ordering service for purposes
22   of determining whether the action is frivolous or malicious; fails to state a claim on
23   which relief may be granted; or seeks monetary relief against a defendant who is
24   immune from such relief. See 28 U.S.C. § 1915(e)(2). Section 1915(e)(2) applies to
25   1   Plaintiff is admonished that, irrespective of his pro se status, if plaintiff wishes to proceed with
26   this action, then he must comply with the Federal Rules of Civil Procedure and the Local Rules of
     the United States District Court for the Central District of California. See, e.g., Briones v. Riviera
27   Hotel & Casino, 116 F.3d 379, 382 (9th Cir. 1997) (“pro se litigants are not excused from following
     court rules”); L.R. 1-3. Pursuant to Fed. R. Civ. P. 10, the body of a complaint must include all
28   defendants listed in the caption of the pleading.
 1   any action by a litigant who is proceeding in forma pauperis. See, e.g., Shirley v.
 2   Univ. of Idaho, 800 F.3d 1193 (9th Cir. 2015) (citing 28 U.S.C. § 1915(e)(2) and
 3   noting that a “district court shall screen and dismiss an action filed by a plaintiff
 4   proceeding in forma pauperis”); Lopez v. Smith, 203 F.3d 1122, 1127, n.7 (9th Cir.
 5   2000) (“section 1915(e) applies to all in forma pauperis complaints” and “district
 6   courts [should] dismiss a complaint that fails to state a claim upon which relief may
 7   be granted”) (en banc). Following careful review of the Complaint, the Court finds
 8   that fails to comply with Rule 8 because it fails to state a short and plain statement of
 9   each claim that was sufficient to give a defendant fair notice of what plaintiff’s claims
10   are and the grounds upon which they rest. In addition, its allegations appear
11   insufficient to state any claim upon which relief may be granted.
12         The Court’s screening of the pleading under the foregoing statute is governed
13   by the following standards. A complaint may be dismissed as a matter of law for
14   failure to state a claim for two reasons: (1) lack of a cognizable legal theory; or
15   (2) insufficient facts under a cognizable legal theory. See Balistreri v. Pacifica
16   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990); see also Rosati v. Igbinoso, 791 F.3d
17   1037, 1039 (9th Cir. 2015) (when determining whether a complaint should be
18   dismissed for failure to state a claim under 28 U.S.C. § 1915(e)(2), the court applies
19   the same standard as applied in a motion to dismiss pursuant to Rule 12(b)(6)). In
20   determining whether the pleading states a claim on which relief may be granted, its
21   allegations of material fact must be taken as true and construed in the light most
22   favorable to plaintiff. See Love v. United States, 915 F.2d 1242, 1245 (9th Cir. 1989).
23   However, the “tenet that a court must accept as true all of the allegations contained
24   in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662,
25   678 (2009). Nor is the Court “bound to accept as true a legal conclusion couched as
26   a factual allegation.” Wood v. Moss, 134 S. Ct. 2056, 2065 n.5 (2014) (citing Iqbal,
27   556 U.S. at 678). Rather, a court first “discounts conclusory statements, which are
28   not entitled to the presumption of truth, before determining whether a claim is
                                                2
 1   plausible.” Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1129 (9th Cir. 2013).
 2         Further, since plaintiff is appearing pro se, the Court must construe the
 3   allegations of the pleading liberally and must afford plaintiff the benefit of any doubt.
 4   See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010); see also Alvarez v. Hill, 518
 5   F.3d 1152, 1158 (9th Cir. 2008) (because plaintiff was proceeding pro se, “the district
 6   court was required to ‘afford [him] the benefit of any doubt’ in ascertaining what
 7   claims he ‘raised in his complaint’”) (alteration in original). However, the Supreme
 8   Court has held that “a plaintiff’s obligation to provide the ‘grounds’ of his
 9   ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic
10   recitation of the elements of a cause of action will not do. . . . Factual allegations
11   must be enough to raise a right to relief above the speculative level . . . on the
12   assumption that all the allegations in the complaint are true (even if doubtful in fact).”
13   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted,
14   alteration in original); see also Iqbal, 556 U.S. at 678 (To avoid dismissal for failure
15   to state a claim, “a complaint must contain sufficient factual matter, accepted as true,
16   to ‘state a claim to relief that is plausible on its face.’ . . . A claim has facial
17   plausibility when the plaintiff pleads factual content that allows the court to draw the
18   reasonable inference that the defendant is liable for the misconduct alleged.” (internal
19   citation omitted)).
20         In addition, Fed. R. Civ. P. 8(a) (“Rule 8”) states:
21                A pleading that states a claim for relief must contain: (1) a
22                short and plain statement of the grounds for the court’s
                  jurisdiction . . .; (2) a short and plain statement of the
23
                  claim showing that the pleader is entitled to relief; and
24                (3) a demand for the relief sought, which may include relief
                  in the alternative or different types of relief.
25

26   (Emphasis added). Further, Rule 8(d)(1) provides: “Each allegation must be simple,

27   concise, and direct.” Although the Court must construe a pro se plaintiff’s pleadings

28   liberally, a plaintiff nonetheless must allege a minimum factual and legal basis for

                                                 3
 1   each claim that is sufficient to give each defendant fair notice of what plaintiff’s
 2   claims are and the grounds upon which they rest. See, e.g., Brazil v. United States
 3   Dep’t of the Navy, 66 F.3d 193, 199 (9th Cir. 1995); McKeever v. Block, 932 F.2d
 4   795, 798 (9th Cir. 1991) (a complaint must give defendants fair notice of the claims
 5   against them). If a plaintiff fails to clearly and concisely set forth factual allegations
 6   sufficient to provide defendants with notice of which defendant is being sued on
 7   which theory and what relief is being sought against them, the pleading fails to
 8   comply with Rule 8. See, e.g., McHenry v. Renne, 84 F.3d 1172, 1177-79 (9th Cir.
 9   1996); Nevijel v. Northcoast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981). A claim
10   has “substantive plausibility” if a plaintiff alleges “simply, concisely, and directly
11   [the] events” that entitle him to damages. Johnson v. City of Shelby, 135 S. Ct. 346,
12   347 (2014). Failure to comply with Rule 8 constitutes an independent basis for
13   dismissal of a pleading that applies even if the claims are not found to be wholly
14   without merit. See McHenry, 84 F.3d at 1179; Nevijel, 651 F.2d at 673.
15         Following review of the Complaint, the Court finds that it fails to comply with
16   Rule 8 because it fails to state a short and plain statement of each claim that is
17   sufficient to give each defendant fair notice of what plaintiff’s claims are and the
18   grounds upon which they rest. Additionally, the factual allegations in the Complaint
19   appear insufficient to state any federal claim upon which relief may be granted.
20   Accordingly, the Complaint is dismissed with leave to amend. See Rosati, 791 F.3d
21   at 1039 (“A district court should not dismiss a pro se complaint without leave to
22   amend unless it is absolutely clear that the deficiencies of the complaint could not be
23   cured by amendment.”) (internal quotation marks omitted).
24         If plaintiff desires to pursue this action, he is ORDERED to file a First
25   Amended Complaint no later than thirty (30) days after the date of this Order,
26   remedying the deficiencies discussed below. Further, plaintiff is admonished that,
27   if he fails to timely file a First Amended Complaint (“FAC”), or fails to remedy the
28

                                                 4
 1   deficiencies of this pleading as discussed herein, the Court will recommend that this
 2   action be dismissed without further leave to amend.2
 3

 4                                             DISCUSSION
 5          The Complaint filed by plaintiff fails to purport to set forth a short and plain
 6   statement of any claim. Further, the document does not name any defendant, nor
 7   seek any relief. Accordingly, the Complaint fails to state any federal civil rights
 8   claim, and it violates Rule 8 because it fails to allege a minimum factual and legal
 9   basis for any federal civil rights claim.
10          Plaintiff’s pleading violates Rule 8 because it fails to name a defendant(s) and
11   fails to allege a minimum factual basis for any claim that is sufficient to give any
12   defendant fair notice of what plaintiff’s claims are and the grounds upon which they
13   rest. Rule 8(d)(1) provides: “Each allegation must be simple, concise, and direct.”
14   Although the Court must construe a pro se plaintiff’s pleadings liberally, a plaintiff
15   nonetheless must allege a minimum factual and legal basis for each claim that is
16   sufficient to give each defendant fair notice of what plaintiff’s claims are and the
17   grounds upon which they rest. See, e.g., Brazil v. United States Dep’t of the Navy,
18   66 F.3d 193, 199 (9th Cir. 1995); McKeever v. Block, 932 F.2d 795, 798 (9th Cir.
19   1991) (a complaint must give defendants fair notice of the claims against them).
20          In an opening paragraph, plaintiff mentions “excessive force/mental health
21   denial [sic]” by the “Azusa California Police Department” (ECF No. at 1), and
22

23   2   Plaintiff is advised that this Court’s determination herein that the allegations in the Complaint
     are insufficient to state a claim should not be seen as dispositive of that claim. Accordingly,
24   although this Court believes that you have failed to plead sufficient factual matter in your pleading,
     accepted as true, to state a claim to relief that is plausible on its face, you are not required to omit
25
     any claim or defendant in order to pursue this action. However, if you decide to pursue a claim in
26   a First Amended Complaint that this Court has found to be insufficient, then this Court, pursuant
     to the provisions of 28 U.S.C. § 636, ultimately may submit to the assigned District Judge a
27   recommendation that such claim be dismissed with prejudice for failure to state a claim, subject to
     your right at that time to file Objections with the District Judge as provided in the Local Rules
28   Governing Duties of Magistrate Judges.
                                                        5
 1   subsequent paragraphs refer to the Azusa Police Department and unnamed police
 2   officers and officials. However, the Complaint does not name anyone or any entity
 3   as a defendant. As noted above, because plaintiff is a pro se litigant, the Court must
 4   construe the factual allegations of the Complaint liberally and must afford plaintiff
 5   the benefit of any doubt. That said, the Supreme Court has made clear that the Court
 6   has “no obligation to act as counsel or paralegal to pro se litigants.” Pliler v. Ford,
 7   542 U.S. 225, 231 (2004). Further, plaintiff’s Complaint must be adequate to meet
 8   the minimal requirement of Rule 8 that a pleading set forth sufficient factual
 9   allegations to allow each defendant to discern what he or she is being sued for. See
10   McHenry, 84 F.3d at 1177; see also Twombly, 550 U.S. at 555 (“[f]actual allegations
11   must be enough to raise a right to relief above the speculative level”). In addition,
12   the Supreme Court has held that, while a plaintiff need not plead the legal basis for a
13   claim, the plaintiff must allege “simply, concisely, and directly events” that are
14   sufficient to inform the defendants of the “factual basis” of each claim. Johnson, 135
15   S. Ct. at 347.
16         To the extent that plaintiff wishes to raise a federal civil rights claim, plaintiff
17   should name specific individuals or entities as defendants and should set forth a short
18   and plain statement of each such claim showing that a specific defendant took a
19   specific action, participated in another’s action, or omitted to perform an action that
20   caused each alleged constitutional deprivation. Additionally, to state a federal civil
21   rights claim against a particular defendant, plaintiff must allege that a specific
22   defendant, while acting under color of state law, deprived him of a right guaranteed
23   under the Constitution or a federal statute. See West v. Atkins, 487 U.S. 42, 48 (1988).
24   Here, plaintiff has failed to allege that any defendant, while acting under color of
25   state law, took an affirmative act, participated in another’s affirmative acts, or
26   omitted to perform an act that he or she was legally required to do that caused a
27   specific deprivation of which plaintiff complains. In addition, it is altogether unclear
28   the number of claims that plaintiff is purporting to raise. Plaintiff’s Complaint fails
                                                6
 1   to allege, “simply, concisely, and directly,” events sufficient to allow any defendant
 2   to discern the “factual basis” of each claim. Johnson, 135 S. Ct. at 347.
 3         Moreover, to raise a federal civil rights claim against a local government entity
 4   such as a city and its police department, the local government entity “may not be sued
 5   under § 1983 for an injury inflicted solely by its employees or agents. Instead, it is
 6   when execution of a government’s policy or custom, whether made by its lawmakers
 7   or by those whose edicts or acts may fairly be said to represent official policy, inflicts
 8   the injury that the government as an entity is responsible under § 1983.” Monell v.
 9   Dep’t of Social Servs. of City of New York, 436 U.S. 658, 694 (1978); see also
10   Connick v. Thompson, 563 U.S. 51, 60 (2011) (“local governments are responsible
11   only for their own illegal acts”). Plaintiff may not hold the City of Azusa liable for
12   any allegedly unconstitutional conduct by its employees. And, the Complaint fails
13   to set forth any factual allegations that a specific policy or custom promulgated by
14   the City of Azusa was the “actionable cause” of a specific constitutional violation.
15   See Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1146 (9th Cir. 2012) (“Under Monell,
16   a plaintiff must also show that the policy at issue was the ‘actionable cause’ of the
17   constitutional violation, which requires showing both but for and proximate
18   causation.”).
19         Accordingly, the Court finds that plaintiff’s Complaint violates Rule 8 because
20   it fails to name any defendant and fails to set forth a simple and direct statement of
21   the factual basis of any claim that is sufficient to allow a defendant to discern what
22   he or she is being sued for.
23         For these reasons, the Court finds that plaintiff’s Complaint violates Rule 8
24   and fails to state a claim against any defendant upon which relief may be granted.
25                                       ************
26         If plaintiff still desires to pursue this action, he is ORDERED to file a First
27   Amended Complaint no later than thirty (30) days after the date of this Order,
28   remedying the pleading deficiencies discussed above. The First Amended Complaint
                                                 7
 1   should bear the docket number assigned in this case; be labeled “First Amended
 2   Complaint”; and be complete in and of itself without reference to the original
 3   complaint, or any other pleading, attachment, or document. Additionally, plaintiff is
 4   admonished that he must comply with the Local Rules regarding the format of a
 5   pleading, such as L.R. 11-1, which requires that plaintiff must sign and date his
 6   pleading, if he decides to file a First Amended Complaint. (See L.R. 11-1.)
 7         The clerk is directed to send plaintiff a blank Central District civil rights
 8   complaint form, which plaintiff is encouraged to utilize. Plaintiff is admonished that,
 9   if he desires to pursue this action, he must sign and date the civil rights complaint
10   form, and he must use the space provided in the form to set forth all of the claims
11   that he wishes to assert in a First Amended Complaint.
12         Plaintiff is further admonished that, if he fails to timely file a First Amended
13   Complaint, or fails to remedy the deficiencies of his pleading as discussed herein, the
14   Court will recommend that the action be dismissed on the grounds set forth above
15   and for failure to diligently prosecute.
16         In addition, if plaintiff no longer wishes to pursue this action, then he may
17   request a voluntary dismissal of the action pursuant to Federal Rule of Civil
18   Procedure 41(a). The clerk also is directed to attach a Notice of Dismissal form for
19   plaintiff’s convenience.
20         IT IS SO ORDERED.
21

22   DATED: 11/16/2018

23
                                                ____________________________________
24                                                   ALEXANDER F. MacKINNON
                                                UNITED STATES MAGISTRATE JUDGE
25

26   Attachment:   Civil Rights Complaint (Form CV-066)
27                 Notice of Dismissal (Form CV-009)

28

                                                  8
